DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim contains a typographical error.  The claim should apparently read “a control apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the enclosed space".  There is insufficient antecedent basis for this limitation in the claims as the claim does not introduced an enclosed space.
Claim 1 recites the limitation "the operator" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-13 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein), and further in view of Pyo et al. (US 2012/0160269).
Regarding Claim 1: Li teaches an apparatus for removing particulate matter from an enclosure having an internal space and an opening into the internal space, comprising:
a cover (Fig. 1, element 3) adjacent the opening to cover the opening;
a gas source (element 1) external to the internal space;
an inlet conduit (element 11) to extend through the cover and is adapted to direct gas from the gas source to a gas outlet (nozzle downstream of element 13) within the internal space whereby particulate matter within the internal space is dislodged and entrained in gas within the internal space; 
a source of partial vacuum (element 2) adapted to maintain a partial vacuum within the internal space and to draw gas and particulate matter entrained therein from the internal space first through an outlet conduit (element 22) and then through a particulate matter separation means comprising a filter (pg. 5, 3rd paragraph).
Li does not expressly disclose a sensor for sensing concentration of particulate matter leaving the internal space.  However, Pyo teaches a similar apparatus for removing particulate matter in an enclosure comprising a dust sensor for sensing a concentration of particulate matter in gas leaving the internal space [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li with a particulate matter sensor in order to determine the need for further cleaning, as suggested by Pyo.
Li does not expressly disclose a display to provide user information as claimed.  It is well known in the art to provide a display to inform a user of the device status or conditions.  For example, Pyo teaches a display operation information to a user [0045]. Pyo teaches that the sensor monitors a concentration of the particulate matter in order to determine if the air spray pressure or frequency should be adjusted [0026].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li with a display to provide user information on concentration of particulate matter leaving the internal space so that an operator can continue use of the gas until a satisfactory value of the concentration is achieved, as suggested by Pyo.
Regarding Claim 2:  Li and Pyo teach the elements of Claim 1 as discussed above.  Li further teaches that the outlet conduit is, in use, secured to the cover and draws gas through an opening in the cover (see Fig. 2, element 33).
Regarding Claim 3:  Li and Pyo teach the elements of Claim 1 as discussed above.  Li teaches that the gas outlet is movable relative to the cover among multiple positions within the internal space (e.g., gas outlet can be inserted and withdrawn from the internal space; see Figs. 1-2).
Regarding Claim 4:  Li and Pyo teach the elements of Claim 3 as discussed above.  Li teaches that the gas outlet is at an end of an elongate tubular lance (element 13) comprised in the inlet conduit, the lance extending through a port in the cover so that a portion of its length is in the internal space (Fig. 1).  Li does not expressly disclose that the lance, in use, can be manually moved to take up any of the said multiple positions within the internal space.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to provide a flexible device to move the gas outlet such that the gas can be projected to different positions within the internal space, thus enhancing the cleaning efficiency.
Regarding Claim 5:  Li and Pyo teach the elements of Claim 4 as discussed above. Li does not expressly disclose a plurality of ports as claimed.  However, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Li with a plurality of ports in order to inject the air at multiple positions within the internal space to enhance the cleaning efficiency of the device.
Regarding Claim 6:  Li and Pyo teach the elements of Claim 5 as discussed above. Though Li and Pyo do not expressly disclose each of the plurality of ports being adapted to restrict flow of gas and particulates when the port does not have the lance extending therethrough.  However, this feature would have been obvious to one of ordinary skill in the art to prevent particulates from exiting into the atmosphere, and to maintain the required vacuum to suction the particulates to the collection chamber of Li.
Regarding Claim 7:  Li and Pyo teach the elements of Claim 1 as discussed above. Ki further teaches a control apparatus (element 12) for stopping flow of gas from the gas source to the gas outlet by the user.

Regarding Claim 10:  Li teaches a method for removing particulate matter from an enclosure having an internal space and an opening into the internal space (see abstract), comprising the steps of: 
positioning a cover (Fig. 1, element 3) adjacent the opening so that the cover covers the opening; 
providing a gas source (element 1) external to the internal space; 
providing an inlet conduit (element 11) that, in use, extends through the cover and is adapted to direct gas from the gas source to a gas outlet (nozzle downstream element 13) within the internal space whereby particulate matter within the internal space is dislodged and entrained in gas within the internal space; 
providing a source of partial vacuum (element 2) adapted to maintain a partial vacuum within the enclosed space and to draw gas and particulate matter entrained therein from the internal space firstly through an outlet conduit (element 21) and then through a particulate matter separation means comprising at least one filter (pg. 5, 3rd paragraph).
Li does not expressly disclose providing a sensor for sensing concentration of particulate matter leaving the internal space.  However, Pyo teaches a similar method for removing particulate matter in an enclosure comprising the use of a dust sensor for sensing a concentration of particulate matter in gas leaving the internal space [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li by providing a particulate matter sensor in order to determine the need for further cleaning, as suggested by Pyo.
Pyo further teaches that the sensor monitors a concentration of the particulate matter in order to determine if the air spray pressure or frequency should be adjusted [0026].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li by providing information about the concentration of particulate matter leaving the internal space so that an operator can continue use of the gas until a satisfactory value of the concentration is achieved, as suggested by Pyo.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein) and Pyo et al. (US 2012/0160269), as applied to Claim 7 above, and further in view of Shteingold (US 6,195,834).
Regarding Claim 7:  Li and Pyo teach the elements of Claim 7 as discussed above, but do not expressly disclose the control apparatus is operable, in response to sensed pressure within the internal space rising to a predetermined threshold level, to interrupt flow to the gas outlet.  However, Shteingold teaches a similar apparatus for removing particulate matter comprising a control apparatus operable to interrupt flow to a gas outlet in response to sensed pressure within an internal space rising to a predetermined threshold level (see abstract; col. 4, ll. 35-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li and Pyo with a control apparatus to interrupt flow of the gas outlet in response to a sensed threshold pressure, as in Shteingold, to prevent overpressure in the internal space.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein) and Pyo et al. (US 2012/0160269), as applied to Claim 1 above, and further in view of Ishibashi et al. (JP 2004154212, machine translation referenced herein).
Regarding Claim 9:  Li and Pyo teach the elements of Claim 1 as discussed above, but do not expressly disclose a sensor for sensing concentration of particulate matter in gas discharged from the apparatus downstream of the source of partial vacuum.  However, Ishibashi teaches a vacuum cleaning device comprising a sensor for detecting a concentration of dust, the sensor being disposed downstream of the suction source in order to detect the dust amount with high accuracy [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li and Pyo with a dust concentration sensor downstream of the vacuum source in order to detect the dust amount with high accuracy, as suggested by Ishibashi.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein) and Pyo et al. (US 2012/0160269), as applied to Claim 10 above, and further in view of Hou et al. (CN 105485862, machine translation referenced herein).
Regarding Claim 11: Li and Pyo teach the elements of Claim 10 as discussed above.  Pyo further teaches repeatedly sensing a concentration of particulate matter in gas leaving the internal space during cleaning thereof [0056].  Li and Pyo do not expressly disclose making digital records of the sensed concentration and transmitting time-stamped records using a digital data network to a remote location for recording and approval.  However, Hou teaches an indoor dust processing system wherein concentration of particulate matter in an internal space is repeatedly sensed and digital records of the time-stamped sensed information is created and transmitted to a remote receiver in order to regulate the air within the internal space (see pg. 3, Preferred Embodiment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li and Pyo by time stamping digital records of sensed concentration of particulate matter and transmitting the records to a remote location for recording and approval in order to regulate the air within the internal space, as suggested by Hou.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein), Pyo et al. (US 2012/0160269), and Hou et al. (CN 105485862, machine translation referenced herein), as applied to Claim 11, and further in view of Shteingold (US 6,195,834).
Regarding Claim 12: The prior art teaches the elements of Claim 11 as discussed above.  Li does not expressly disclose sensing pressure within the internal space as claimed.  However, Shteingold teaches a similar method for removing particulate matter comprising a control apparatus operable to interrupt flow to a gas outlet in response to sensed pressure within an internal space rising to a predetermined threshold level (see abstract; col. 4, ll. 35-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by repeatedly sensing pressure within the internal space, as in Shteingold, to prevent overpressure in the internal space.
Regarding the transmission of sensed pressure records, Hou teaches an indoor dust processing system wherein concentration of particulate matter in an internal space is repeatedly sensed and digital records of the time-stamped sensed information is created and transmitted to a remote receiver in order to regulate the air within the internal space (see pg. 3, Preferred Embodiment).  Similar to the dust concentration records, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by time stamping digital records of sensed pressure in the internal space and transmitting the records to a remote location for recording and approval in order to regulate the air within the internal space, as suggested by Hou.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205628781, machine translation referenced herein), Pyo et al. (US 2012/0160269), and Hou et al. (CN 105485862, machine translation referenced herein), as applied to Claim 11, and further in view of Ishibashi et al. (JP 2004154212, machine translation referenced herein).
Regarding Claim 13:  The prior art teaches the elements of Claim 11 as discussed above. Li does not expressly disclose a sensor for sensing concentration of particulate matter in gas discharged from the apparatus downstream of the source of partial vacuum.  However, Ishibashi teaches a vacuum cleaning device comprising a sensor for detecting a concentration of dust, the sensor being disposed downstream of the suction source in order to detect the dust amount with high accuracy [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li and Pyo with a dust concentration sensor downstream of the vacuum source in order to detect the dust amount with high accuracy, as suggested by Ishibashi.
Regarding the transmission of sensed pressure records, Hou teaches an indoor dust processing system wherein concentration of particulate matter in an internal space is repeatedly sensed and digital records of the time-stamped sensed information is created and transmitted to a remote receiver in order to regulate the air within the internal space (see pg. 3, Preferred Embodiment).  Similar to the dust concentration records, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by time stamping digital records of sensed pressure downstream of the vacuum and transmitting the records to a remote location for recording and approval in order to regulate the air within the internal space, as suggested by Hou.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714